         Case: 4:19-cv-00168-RP Doc #: 17 Filed: 05/29/20 1 of 5 PageID #: 517



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JOSEPHINE S. BAILEY                                                                    PLAINTIFF

v.                                                        CIVIL ACTION NO. 4:19-CV-168-RP

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                                      FINAL JUDGMENT

       Plaintiff Josephine S. Bailey filed suit under 42 U.S.C. § 1383(c) for judicial review of

the unfavorable decision of the Commissioner of Social Security regarding an application for

supplemental security income and/or disability insurance benefits. Docket 1. The parties have

consented to entry of final judgment by the United States Magistrate Judge under 28 U.S.C.

§ 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. Docket 10. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds there is no reversible error and the

Commissioner’s decision is supported by substantial evidence in the record.

       The plaintiff’s primary argument is that the VE misclassified her past relevant work as

that of family advocate, DOT Code 195.107-010, which, as the VE testified, is considered

sedentary work under the Dictionary of Occupational Titles. The plaintiff contends the job

duties and exertional demands of her past relevant work (PRW) as she actually performed it,

including standing/walking for 7 hours per day, are more consistent with those of the child

welfare caseworker job at DOT Code 195.107-014, which is considered light work under the

DOT. The plaintiff argues that had her PRW been classified as she now urges, and given her

RFC as assessed by the ALJ, she would have been found unable to perform her PRW and a

finding of disabled would have been directed by the Medical-Vocational Guidelines. The court

disagrees.
         Case: 4:19-cv-00168-RP Doc #: 17 Filed: 05/29/20 2 of 5 PageID #: 518



         Although perhaps, if found unable to perform her PRW, the plaintiff would “grid” out as

disabled if she had been assessed a sedentary RFC, the ALJ below did not assess a sedentary

RFC. Rather, the ALJ assessed a light RFC with the additional limitation of being able to stand

or walk for 4 hours in an 8-hour workday. In situations such as this where the grid rules would

direct different conclusions at different exertional levels, and the claimant’s exertional

limitations are somewhere “in the middle” in terms of the regulatory criteria for exertional ranges

of work, more difficult judgments are involved as to the extent of the remaining occupational

base, and the ALJ should consult a VE. SSR 83-12 (S.S.A.), 1983 WL 31253. The ALJ did so

in this case, and the VE testified that an individual with the plaintiff’s age, education, work

history and RFC would be able to perform the plaintiff’s PRW of family advocate, which is

classified as sedentary under the DOT. Although the ALJ may have erred in finding the plaintiff

can perform her PRW as actually performed given her report of standing/walking 7 hours per

day, the determination of the plaintiff’s ability to perform PRW may also rely on a description of

past work as generally performed in the national economy. Villa v. Sullivan, 895 F.2d 1019,

1022 (5th Cir. 1990). The DOT, under which the plaintiff’s PRW as classified by the VE is

considered sedentary, “reflects the exertional requirements of a job as performed in the national

economy.” Villa, 895 F.2d at 1022. (citing 20 C.F.R. § 404.1566(d)(1)). Any error as to whether

the plaintiff can perform her PRW as actually performed is therefore harmless.

       As to the VE’s purported misclassification of the plaintiff’s PRW under the DOT as

family advocate as opposed to child welfare caseworker as now urged by the plaintiff, the

plaintiff was represented by counsel at the administrative hearing, and the ALJ specifically asked

whether plaintiff’s counsel had any objection to the ALJ’s adoption of the VE’s classification of

the plaintiff’s PRW, to which question counsel responded, “No, not at all, Your Honor.”
         Case: 4:19-cv-00168-RP Doc #: 17 Filed: 05/29/20 3 of 5 PageID #: 519



       In Carey v. Apfel, the Fifth Circuit held that

       claimants should not be permitted to scan the record for implied or unexplained
       conflicts between the specific testimony of an expert witness and the voluminous
       provisions of the DOT, and then present that conflict as reversible error, when the
       conflict was not deemed sufficient to merit adversarial development in the
       administrative hearing.

Carey v. Apfel, 230 F.3d 131, 146–47 (5th Cir. 2000). Although Carey predates SSR 00-4P

(2000), which imposes a duty on the ALJ to obtain a reasonable explanation for an apparent

conflict between the VE’s testimony and the DOT, the Fifth Circuit has since applied Carey

despite arguments based on SSR 00-4P. See, e.g., Barratt v. Astrue, No. 07-51067, 2008 WL

2325636, at *2 (5th Cir. June 6, 2008). As observed in Graves v. Colvin, Carey has not been

overruled. 837 F.3d 589, 593 n.1 (5th Cir. 2016); see also Ruffin v. Colvin, No. 3:16cv18-DPJ-

FKB, 2017 WL 536549, at *5-6 (S.D. Miss. Feb. 8, 2017) (discussing Fifth Circuit’s reliance on

Carey, in number of unpublished, post-SSR 00-4P opinions, to hold conflicts between VE

testimony and DOT are waived when not raised at administrative hearing).

       The Carey court drew distinctions among three different types of conflicts: (1) the type

of “direct and obvious conflict” at issue when the VE’s characterization of the exertional or skill

level required for a particular job is facially different from the exertional or skill level provided

for that job in the DOT; (2) the “less obvious conflict” created when the VE’s testimony creates

a conflict or discrepancy between the ALJ’s determination of the claimant’s RFC and the DOT

job descriptions; and (3) the “implied or indirect conflict,” such as the one at issue in Carey,

between the VE’s testimony and the DOT and which “does not even become apparent until the

further inference is made” of additional facts. 230 F.3d at 145-46. The alleged conflict in the

instant case appears to fall in the third category.

       The alleged conflict here is not the “direct and obvious” type, as the VE did not testify

that the exertional level required for the job of family advocate was different from that provided
           Case: 4:19-cv-00168-RP Doc #: 17 Filed: 05/29/20 4 of 5 PageID #: 520



for that job in the DOT; rather, the VE testified correctly that that job is classified as sedentary in

the DOT. Nor is the alleged conflict here the “less obvious” type, as the VE’s testimony that a

hypothetical individual with the plaintiff’s RFC could perform the work of family advocate did

not create a conflict or discrepancy between the RFC assessed by the ALJ and the DOT job

description of family advocate work. The alleged conflict here is between the plaintiff’s report

of standing/walking 7 hours per day at her PRW and the VE’s classification of that work as that

of a job characterized in the DOT as sedentary. This is an “implied or indirect” conflict because

it becomes apparent only if the further inference is made – or if it is implied – that by his

testimony the VE meant the plaintiff’s PRW was sedentary as actually performed. Had the VE

offered such testimony, then perhaps this conflict would be considered “direct and obvious,” but

the VE did not testify to such, and the conflict must be implied or inferred from his testimony.

Pursuant to Carey, the plaintiff waived this conflict by failing to raise it at the administrative

hearing.

       The court is further persuaded on this issue by the fact that this alleged error occurred at

step four, where the plaintiff retains the burden to establish that she is unable to perform her

PRW. Villa, 895 F.2d at 1023. A number of district courts within the Fifth Circuit have held

that at this step, a claimant who disagrees with the VE’s characterization of her PRW is obligated

to raise that issue and press it on cross-examination or else the issue is waived. Martinez v.

Berryhill, No. SA-17-CV-00027-ESC, 2017 WL 8180457, at *7 (W.D. Tex. Nov. 14, 2017);

Griffin v. Colvin, No. CV G-15-186, 2016 WL 6476994, at *5 (S.D. Tex. Oct. 31,

2016), judgment entered, No. CV G-15-186, 2016 WL 6496365 (S.D. Tex. Oct. 31, 2016);

Holland v. Colvin, No. 3:14–cv–2694–K–BH, 2015 WL 5437727, at *13 n.4 (N.D. Tex. Aug.

31, 2015); Bryant v. Astrue, No. 09–1499, 2010 WL 3541097, at *5 (W.D. La. July 30, 2010).
       Case: 4:19-cv-00168-RP Doc #: 17 Filed: 05/29/20 5 of 5 PageID #: 521



      For these reasons and those stated on the record at the conclusion of the hearing, the

decision of the Commissioner is hereby AFFIRMED.

      SO ORDERED, this the 29th day of May, 2020.

                                            /s/ Roy Percy
                                            UNITED STATES MAGISTRATE JUDGE
